PER CURIAM.
Warren Rental & Service Center, Inc., rented a scaffold to George Atwell, a painting contractor. Atwell purportedly subcontracted the painting of the San Carlos Hotel, a seven-story building, to Henry Carlson. Harlem Alford Carlson (appellant’s son and Henry’s brother) was employed by Henry, and while spray painting the eaves of the hotel fell to the pavement and died as a result of the injuries suffered. Margaret Adams, decedent’s mother and personal representative, appeals a summary final judgment entered by the trial court in favor of Warren.
Appellant’s theory as to Warren’s liability is that it negligently installed and placed into operation a scaffold that was unsafe and dangerous for persons to use, in that no permanent guard rails were installed on each end. When delivered by Warren and placed into service, the motors were located near each end of the scaffold and served as end rails. Warren delivered, along with the scaffold, two safety belts and two tie back belts. Henry Carlson testified that from time to time he moved the motors inward in order for the painter to get to the very end of the scaffolding. The uncontroverted evidence is that decedent, Harlem Carlson, situated himself outside the motor on the end of the scaffold without utilizing the safety equipment furnished by Warren and, while standing on the lengthwise pipe rails of the scaffold in such a precarious position, lost his balance and fell to the pavement.
The trial court, upon these facts, correctly entered a summary judgment for defendant Warren.
AFFIRMED.
McCORD, C. J., and RAWLS and SMITH, JJ., concur.